UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No.   06-7648



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:93-cr-00262-AVB)


Submitted: November 21, 2006                Decided:   December 4, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lloyd G. Maxwell appeals the district court’s order

margin order denying his “Notice of Petition for a Writ of Mandamus

to Amend his Writ of Error Coram Nobis.”     We have reviewed the

record and find no reversible error.      Accordingly, we affirm.

Maxwell v. United States, No. 1:93-cr-00262-AVB (E.D. Va. Sept. 6,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -